Title: From John Adams to Ann Hinckley, 29 April 1822
From: Adams, John
To: Hinckley, Ann



dear Miss Hinckley
Montezillo 29th. Apl 1822

I pray you to accept my thanks for a very elegant present, which delicious as it is in itself is rendered still more exquisite by comeing from the hands of a young Lady whose Character and accomplishments I have long admired, and in whose fortunes I have feelt a deep interest, may every human felicity be your portion, my Compliments and best thanks to your Father, for furnishing you with the means of presenting me this acceptable favour, how I lament my inability to write any part of this Note with my own hand—accept the / name of your obliged friend / and humble Servant
John Adams